Case: 09-30750 Document: 00511396634 Page: 1 Date Filed: 02/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 28, 2011

                                       No. 09-30750                         Lyle W. Cayce
                                                                                 Clerk

DONALD J. SPEARS, SR.; CONSTANCE E. SPEARS,

                                                   Plaintiffs–Appellants,
v.

CINTAS SALES CORP.; CINTAS CORP. #2; CINTAS CORP. #81,

                                                   Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:07-CV-1701


Before DENNIS, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Donald and Constance Spears appeal from the district court’s grant of
summary judgment in favor of Cintas Sales Corporation, Cintas Corporation No.
2, and Cintas Corporation No. 81 (collectively, Cintas). Donald Spears was
severely burned while wearing a Cintas uniform. He alleges that the uniform
was unreasonably dangerous and is seeking damages under the Louisiana
Products Liability Act (LPLA). On appeal, Spears argues that the district court



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-30750 Document: 00511396634 Page: 2 Date Filed: 02/28/2011



                                    No. 09-30750

erred in finding that Spears’s use of the uniform was not a reasonably
anticipated use. We affirm.


                                         I
      At the time of his accident, Spears was employed as the shop foreman for
Apeck Construction, Inc., a construction firm that specialized in dirt work.
Spears was the head mechanic in charge of servicing and repairing equipment
used by Apeck in its business. While performing his duties, Spears wore a
Cintas uniform that Apeck had purchased for him. The uniform was sixty-five
percent polyester and thirty-five percent cotton.
      Cintas provided uniforms to Apeck’s employees according to the terms of
a rental agreement. Prior to the parties entering the agreement, a Cintas sales
representative made a sales pitch to the Apeck employees in the Apeck mechanic
shop. Subsequently, Apeck’s president signed the rental agreement, which
included the following provision:
            Unless specified otherwise, the garments supplied
            under this agreement are not flame retardant or acid
            resistant and contain no special flame retardant or acid
            resistant features. Customer agrees to notify its
            employees that their garments are not designed for use
            in areas of flammability risk or where contact with
            hazardous materials is possible. Customer warrants
            that none of the employees for whom garments are
            supplied under this agreement require flame retardant
            or acid resistant clothing.
      Spears was injured while attempting to start a dump truck powered by a
diesel engine. The evidence reflects that to start a diesel engine, a mechanic
could use either ether or a gasoline-soaked rag. Spears used a gasoline-soaked
rag, a procedure he had used “thousands of times” to attempt to start an engine.
On the day of his injury, Spears soaked a rag in gasoline, squeezed out the
gasoline, and placed the rag in front of the air intake valve on the dump truck.

                                         2
    Case: 09-30750 Document: 00511396634 Page: 3 Date Filed: 02/28/2011



                                           No. 09-30750

The dump truck backfired, and Spears’s uniform caught on fire. As the uniform
burned, it melted and fused to his body, and he was unable to remove the shirt
to escape the flames. Spears sustained third-degree burns over fifty percent of
his body.
      Spears filed suit in state court under the LPLA, alleging that the Cintas
uniform was an unreasonably dangerous product.1 In his petition, Spears also
alleged that Apeck was liable for its failure to supply flame retardant uniforms;
however, Apeck was dismissed from the case because Spears’s exclusive remedy
against Apeck was limited to worker’s compensation benefits. The case was
timely removed to federal district court.
      Cintas moved for summary judgment, arguing that Spears could not
present sufficient evidence to prove two elements of his claim: (1) that his
damages were proximately caused by a characteristic of the Cintas uniform that
rendered it unreasonably dangerous; and (2) that the damage arose from a
reasonably anticipated use of the uniform. The district court found that Spears’s
use of the uniform was not a reasonably anticipated use and granted summary
judgment in favor of Cintas. This appeal followed.
                                                 II
      We review de novo the district court’s grant of summary judgment and
apply the same legal standards as the district court.2 Summary judgment is
appropriate if “the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law” 3 by
“citing to particular parts of materials in the record.” 4


      1
          See LA . REV . STAT . ANN . § 9:2800.54(A).
      2
          Travelers Lloyds Ins. Co. v. Pac. Emp’rs Ins. Co., 602 F.3d 677, 681 (5th Cir. 2010).
      3
          FED . R. CIV . P. 56(a).
      4
          FED . R. CIV . P. 56(c)(1)(A).

                                                  3
     Case: 09-30750 Document: 00511396634 Page: 4 Date Filed: 02/28/2011



                                           No. 09-30750

                                                    III
      Spears argues that whether his damage arose from a reasonably
anticipated use is a fact question that precludes summary judgment in this case.
Under the LPLA, “[t]he manufacturer of a product shall be liable to a claimant
for damage proximately caused by a characteristic of the product that renders
the product unreasonably dangerous when such damage arose from a reasonably
anticipated use of the product.”5 “If a plaintiff’s damages did not arise from a
reasonably anticipated use of the product, then the ‘unreasonably dangerous’
question need not be reached.”6 “‘Reasonably anticipated use’ means a use or
handling of a product that the product’s manufacturer should reasonably expect
of an ordinary person in the same or similar circumstances.”7 “This objective
inquiry requires us to ascertain what uses of its product the manufacturer
should have reasonably expected at the time of manufacture.” 8
      A plaintiff’s use of a product is not reasonably anticipated in a “situation
where a manufacturer provides an express warning cautioning against a use of
the product for which the product was neither designed nor intended, and where
the plaintiff acts in direct contravention of that warning.”9 “Even if the warning
did not reach the users,” if the danger from a particular use of a product is
obvious, then it is not a “reasonably anticipated use” under the LPLA. 10
However, even if the plaintiff acts in contravention of an express warning, the

      5
          LA . REV . STAT . ANN . § 9:2800.54(A).
      6
        Broussard v. Procter & Gamble Co., 517 F.3d 767, 769 (5th Cir. 2008) (quoting
Kampen v. Am. Isuzu Motors, Inc., 157 F.3d 306, 309 (5th Cir. 1998) (en banc) (internal
quotation marks omitted)).
      7
          LA . REV . STAT . ANN . § 9:2800.53(7).
      8
          Kampen, 157 F.3d at 309.
      9
          Id. at 314.
      10
           Lockart v. Kobe Steel Ltd. Constr. Mach. Div., 989 F.2d 864, 868 (5th Cir. 1993).

                                                    4
    Case: 09-30750 Document: 00511396634 Page: 5 Date Filed: 02/28/2011



                                           No. 09-30750

plaintiff’s use may be reasonably anticipated if the plaintiff presents “‘evidence
that despite the warnings, [the manufacturer] should have been aware that
operators were using the [product] in contravention of certain warnings.’” 11
                                                A
      Spears contends that, because the warning in the rental agreement did not
reach him, Cintas cannot rely on the warning to show that Spears’s use was not
reasonably anticipated. Cintas does not dispute that the warning did not reach
Spears.      Instead, Cintas argues that Spears’s use was not a reasonably
anticipated use because the danger of exposing the uniform to flammability risks
was obvious to Spears.
      The record demonstrates that Spears knew that his uniform was not flame
retardant. Furthermore, Spears’s testimony establishes that Spears knew that
his poly-cotton uniform would melt. Spears testified that he knew poly melted,
and that it is “like setting a milk jug afire.” He also testified that he had worn
polyester-cotton blends while working his entire life. However, in a job earlier
in his career, he wore cotton when he did extensive welding. Spears explained
that he chose to wear cotton while welding because “[c]otton when it burns, then
that’s it. It don’t melt and create a bad scar versus polyester.” Because the
danger of exposing the uniform to flammability risks was obvious to Spears,
Spears’s use of the uniform is not a “reasonably anticipated use” under the
LPLA.12
      The parties both spend a significant portion of their briefs disputing
whether Spears knew that the engine could backfire and whether his use of a
gas-soaked rag was more dangerous than using ether to start the engine. Spears
argues that his use of the uniform was not obviously dangerous because he did


      11
           Kampen, 157 F.3d at 314 (quoting Lockart, 989 F.2d at 868).
      12
           See Lockart, 989 F.2d at 868.

                                                5
    Case: 09-30750 Document: 00511396634 Page: 6 Date Filed: 02/28/2011



                                  No. 09-30750

not know that the engine would backfire. However, while the danger involved
in starting the engine with a gasoline-soaked rag may be relevant in assessing
Spears’s comparative negligence, it is not relevant to whether Spears’s use of the
uniform was a reasonably anticipated use. The correct obvious-danger analysis
in this case relates to what Spears argues that Cintas should have warned
against—that the uniform would melt when exposed to flame. Furthermore,
Spears’s argument that he did not know the engine would backfire is contrary
to his argument that Cintas should have reasonably anticipated that he would
be exposed to flammability risks while wearing his uniform. If Spears, an expert
mechanic, did not know that there was a risk that the engine would backfire
when he attempted to start it, Cintas could not reasonably anticipate that its
uniform would be exposed to the backfire of a diesel engine.
                                        B
      Spears argues that the court should hold that his was a reasonably
anticipated use because Cintas should have known that, despite the warning in
the rental agreement, Apeck employees were exposed to flammability risks while
wearing the Cintas uniform. He contends that the Cintas sales pitch was made
in the Apeck shop, where it was obvious that mechanic work was performed. He
further asserts that multiple pieces of equipment that would expose Apeck
mechanics to flammability risks were present in the shop, such as welding
equipment and blowtorches. Spears also argues that Cintas knew or should
have known that employees were exposed to flammability risks because it
laundered the uniforms, and the clothing to be laundered was smeared with
grease, gasoline, lubricants, and other chemicals.
      Spears has not shown that Cintas should have known that its warning was
being ignored by users of the uniform. The facts that Cintas laundered uniforms
with stains on them and that there was welding equipment on the premises are
not sufficient to establish that Cintas should have known that Apeck employees

                                        6
    Case: 09-30750 Document: 00511396634 Page: 7 Date Filed: 02/28/2011



                                   No. 09-30750

were using the uniforms in areas of flammability risk. Although a Cintas sales
person was in Apeck’s shop and may have observed welding equipment and
blowtorches, that does not mean that Cintas should have known that those
employees who actually ordered uniforms would be exposed to flammability
risks. The uniform rental agreement stated that Apeck warranted that none of
its employees required flame retardant uniforms.       As the district court
concluded, Cintas “has a right to rely upon a customer assurance that the
uniforms furnished are not required to be flame retardant.” Accordingly, we
hold that Spears’s use of the uniform was not a reasonably anticipated use.
                               *        *         *
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        7
     Case: 09-30750 Document: 00511396634 Page: 8 Date Filed: 02/28/2011



                                        No. 09-30750

DENNIS, Circuit Judge, dissenting.
       Under the Louisiana Products Liability Act (LPLA), “[t]he manufacturer
of a product shall be liable to a claimant for damage proximately caused by a
characteristic of the product that renders the product unreasonably dangerous
when such damage arose from a reasonably anticipated use of the product by the
claimant or another person or entity.” 9 La. Rev. Stat. § 2800.54(A) (emphasis
added). The district court granted summary judgment for Cintas, finding that
there was no genuine dispute as to the material fact that Donald Spears’
conflagration did not arise from a reasonably anticipated use of the Cintas
uniform because Spears’ use of gasoline vapors to start an air-locked Detroit
diesel engine while wearing the uniform was obviously dangerous and, therefore,
this use of the Cintas uniform was not reasonably anticipatable. The only issue
in this appeal is whether the district court was correct that there was no genuine
dispute as to that material fact. The majority agrees that there was no such
dispute and affirms. I disagree and respectfully dissent.
       Donald Spears, in opposition to summary judgment, introduced deposition
testimony by himself and a number of his coworkers, that his use of gasoline
vapors to start the Detroit diesel engine was a common practice and was not
considered dangerous. Donald Spears also testified that he believed that it was
safe to use gasoline vapors to start the Detroit diesel, because of its
characteristics differing from that of other types of diesel engines.1 He admitted


       1
         Spears testified in his deposition about several attributes of the Detroit diesel engine
that made him believe that “it was highly impossible” for the engine to backfire, and hence,
that he had “never heard of any Detroit engine backfiring.” Diesel engines, Spears explained,
“run[] on combustion instead of a spark like spark plugs.” (R. at 214). He testified that the
Detroit engine only has two-cylinders, whereas another type of diesel engine “is a four-cylinder
engine, and it has exhaust valves.” Additionally, Spears said that the Detroit engine “has
another blower that sits on top of the engine that forces the air in. . . . I would never believe
that the backfire would have made it all the way through that blower situation because it is
a high-volume velocity blower plowing toward the engine . . . and away from” the top of the
engine where ether or gasoline vapors is introduced to start the engine. And because the

                                               8
     Case: 09-30750 Document: 00511396634 Page: 9 Date Filed: 02/28/2011



                                         No. 09-30750

that he had seen other types of diesel engines backfire and explode, but said he
had never seen or heard of a Detroit diesel doing so. Further, Donald Spears
testified and submitted an affidavit that he had safely used gasoline vapors to
start Detroit diesel engines countless times in the past.                       Likewise, Joey
Williams, Apeck’s president, testified that he had heard that using gasoline
vapors was “the common practice” before ether was available. It is undisputed
that ether was not available to Donald Spears when he attempted to start the
Detroit diesel motor with gasoline vapors. Charles Carhee, an Apeck mechanic;
Ronald Spears, another Apeck mechanic; and Charles Williams, Apeck’s former
president, all testified that they had personally used gasoline vapors to start
diesel engines, although not while working at Apeck. Carhee testified that he
had used gasoline vapors for this purpose and never had a problem doing so.
Carhee also testified that “[m]ost mechanics shops” use gasoline vapors if ether
starting fluid is not available and that he had seen it done “in many mechanics
shops.” Although disagreeing with Donald Spears in other respects, Monty
Orme, Apeck’s safety coordinator, and Ronald Spears testified that they had
never seen or heard of a Detroit diesel engine backfiring as it did in this case.
Further, Apeck president Joey Williams; Stacy Williams, Apeck’s vice president;
and Apeck mechanic Ronald Spears all testified that they had never seen or
heard of any diesel engine backfiring as it did in this case.
       The foregoing evidence controverted the deposition testimony of several
Apeck officers and employees that gasoline vapors were not used at Apeck to
start air-locked diesel engines; that it was common practice instead to use ether-
based starting fluids; and that ether was safer to use than gasoline. Moreover,
Donald Spears’ other countervailing evidence tended to rebut their testimony:
He testified that ether is not safer because it is “a higher octane, so, therefore,


blower is “mechanically driven[,] . . . when you start to turn [the engine] over, . . . [the blower]
is turning at that time.” (R. at 342).

                                                 9
    Case: 09-30750 Document: 00511396634 Page: 10 Date Filed: 02/28/2011



                                  No. 09-30750

it’s more highly explosive”; that using gasoline vapors is safer for the person
trying to start the engine; and that his personal preference was to use gasoline
vapors.     Similarly, Apeck mechanic Charles Carhee testified that he had
personally used gasoline vapors and had never had a problem doing so. He also
testified that: “Apparently there wasn’t” a problem with Spears’ using gasoline
vapors; that it was a “common practice”; that he did not “see anything wrong
with” it; and that while he used gasoline vapors on his own equipment, he would
not use it on “other people’s equipment . . . because of concern of damage to the
engine, . . . [n]ot because of any concern for safety as opposed to ether versus”
gasoline.    Likewise, Apeck mechanic Ronald Spears testified that he had
personally used gasoline vapors and had “routinely seen people do that
throughout [his] life”; and while he testified that he would now choose to use
ether, in part because “gas gets too expensive,” he testified that he did not think
that Donald Spears had failed to act in a safe and prudent manner at the time
of his accident. Apeck vice president Stacy Williams testified that he did not
know whether gas or ether was more dangerous, and that he did not know why,
at Apeck, ether was used instead of gas; and when asked “if it was a safety issue
or some other basis,” he responded, “No. It’s just ether has always been around,
that’s what I always knew, that everybody started with ether.” Williams also
testified that he did not know if using gasoline vapors was dangerous, and that
Apeck did not have a rule against it. (Apeck safety coordinator Monty Orme
similarly testified that Apeck did not have a procedure, written or otherwise,
about how to start diesel engines.) Finally, Stacy Williams testified that at the
time of the accident, he “wouldn’t have been alarmed if somebody was using a
gas rag to attempt to start a diesel in this manner”; that Spears “was doing what
was normal to start a diesel engine before ether came out”; and when asked if he
thought “Donald Spears failed to take reasonable steps to protect himself from



                                        10
    Case: 09-30750 Document: 00511396634 Page: 11 Date Filed: 02/28/2011



                                   No. 09-30750

harm,” Williams responded, “I don’t think he could have done anything else
being as he’s done it thousands of times.”
      Viewing the evidence in the light most favorable to the non-moving party,
it is clear that the record evidence would allow a reasonable juror to find or infer
that Donald Spears was wearing a Cintas’ uniform while performing a common
mechanical task that did not present an obvious risk of flammability, and which
was not an obviously dangerous use of the Cintas uniform, and as such, was a
reasonably anticipated use of the Cintas uniform. Thus, Cintas has not met its
burden to demonstrate a crucial requisite to its entitlement to summary
judgment, viz., that there is no genuine dispute as to the material fact that
Donald Spears’ accident arose from an obviously dangerous use of the Cintas
uniform; or, that it did not arise from a reasonably anticipated use of the Cintas
uniform. See Fed. R. Civ. P. 56(a) (2010); 9 La. Rev. Stat. § 2800.54(A); Little v.
Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). Consequently, Cintas is
not entitled to summary judgment on this record because it failed to show that
there was no genuine dispute as to this material issue of fact. Accordingly, the
majority has fallen into error in not reversing the judgment of the district court
and in not remanding the case to it for further proceedings.




                                        11